Title: To George Washington from John Mitchell, 30 October 1779
From: Mitchell, John
To: Washington, George


        
          Dear Sir,
          Philada October 30th 1779
        
        I have this day taken lodgings for Mrs Washington, at Mrs Roche’s who has Rented the late Mr Israil Pembertons house & Garden, Mrs Washington is to have a handsome front Parlour, a good Bed Chamber, Kitchen, & Rooms for Servants, I shall order wood to be laid in, & get some of the best Tea, Sugar, Coffee &ca for her before she arrives in this City, I hope this will be agreable to your Excellency & Your Lady, Nothing shall be wanting in my power to make everything as agreable & Convenient as possible, and will meet Mrs Washington on the Road as far as in my power.
        Mrs Mitchell will do everything to render her Accomodations convenient & agreable, and as it is near me it will be more Easy & Convenient.
        No News from the Southward, nor of the Count De Estang, since I had the Honor to write you last, the Account of the French & British Fleets having had an Engagement in the Channell in which the British Fleet is said to have been Defeated, and Admiral Gambier’s Ship Sunk &ca has been sent to your Excellency this Morning, but doubt not you had it before, as the Intellegence is said to have Come by a Packet Arrived at New York. I have the Honor to be with great respect—Your Excellencys Most Obedt Humble Servt
        
          Jno. Mitchell
        
      